Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 47, 53-65 and 67-81 are currently pending in the instant application.  Applicants have amended claims 79-71 in an amendment filed on July 13, 2022.  Claims 80-81 are rejected and claims 47, 53-65 and 67-79 are considered allowable in this Office Action.

I.	Response to Arguments/Remarks
Applicants’ amendment, filed on July 13, 2022, to claims 80-81 with regards to the rejection of claims 80-81 under 35 USC 112, first paragraph as failing to comply with the enablement requirement has not overcome the rejection.  Applicants have amended the claims to specify the disease or condition as being a vasospastic disease or condition associated with abnormal cell proliferation. However, Applicants have failed to provide sufficient support and/or evidence that the claimed invention can prevent a human from developing these diseases or conditions wherein the disease or condition is a vasospastic disease or associated with abnormal cell proliferation and that they can delay the progression of these diseases or conditions.  The in vitro data provided in the specification does not show that the combination of ralinepag and a sGC stimulator can prevent or delay the progression of these diseases or conditions wherein the disease or condition is a vasospastic disease or associated with abnormal cell proliferation.  Since there is no support or evidence provided,  Applicants’ specification is still not enabled for these two methods.  The enablement rejection has been maintained.

II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejection(s)
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 80-81 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or lack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.
In the instant case,
The nature of the invention
The nature of the invention is a method of preventing a disease or condition in a human in need thereof with a selective IP receptor agonist in combination with a sGC stimulator or a method of delaying disease progression in a human and/or reducing a risk of hospitalization for a disease or condition wherein the disease or condition is a vasospastic disease or associated with abnormal cell proliferation.
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic effects of cognitive disorders by activating IP receptor activity in combination with a sGC stimulator would make a difference.
Applicants’ method claims include preventing various diseases or conditions such as psoriasis, psoriatic arthritis, type 1 diabetes, multiple sclerosis, etc. (see page 16, paragraph 0067). 
	For example, Applicants’ claims are drawn to the prevention or delay disease progression of type 1 diabetes.  It is the state of the art that type 1 diabetes is a chronic condition in which the pancreas produces little or no insulin which is needed to allow glucose to enter cells to produce energy.  Different factors, including genetics and some viruses, may contribute to type 1 diabetes.  Despite active research, there is no cure for type 1 diabetes.  Treatment focuses on managing blood sugar levels with insulin, diet and lifestyle to prevent complications. The exact cause of type 1 diabetes is unknown.  Usually, the body’s own immune system mistakenly destroys the insulin-producing cells in the pancreas and once a significant number of these cells are destroyed the body will produce little or no insulin.  There is no known way to prevent type 1 diabetes.
(URL:http://www.mayoclinic.org/diseases-conditions/type-1-diabetes/symptoms-causes/syc-203)
	
	Hence, in the absence of a showing of correlation between all the diseases encompassed by the claims as capable of prevention or delayed progression by activating IP receptor activity in combination with a sGC stimulator, such as type 1 diabetes one of skill in the art is unable to fully predict possible results from the administration of the compound of the claims due to the unpredictability of the activation of IP receptor activity, for example, since it is no known cure or prevention for type 1 diabetes and treatment protocols for type 1 diabetes is lifelong insulin therapy.
The amount of direction present and the presence or absence of working examples
	The only direction or guidance present in the instant specification is minimal.  There are no working examples present for preventing or delaying the progression of any of the diseases or conditions claimed in the instant application.
	Test assays and procedure are provided in the specification at pages 27-38 for antiproliferative effects of ralinepag in combination with sildenafil; antiproliferative effects of ralinepag in combination with treprostinil; antiproliferative effects of ralinepag in combination with ERAs, etc.   Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
	The breadth of the claims is drawn to a method of preventing a disease or condition in a human in need thereof with a selective IP receptor agonist in combination with a sGC stimulator or a method of delaying disease progression in a human and/or reducing a risk of hospitalization for a disease or condition wherein the disease or condition is a vasospastic disease or associated with abnormal cell proliferation.


The quantity of experimentation needed
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases out of all conditions such as type 1 diabetes, multiple sclerosis, etc. would be prevented or delayed progression by the activation of IP receptor activity in combination with a sGC stimulator would furthermore then have to determine which of the claimed compounds in the instant invention would provide prevention of the diseases.
The level of the skill in the art
	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	The specification fails to provide sufficient support of the broad use of the claimed compounds of the invention in a method of preventing or delaying the progression of a disease or condition.  As a result necessitating one of skill to perform an exhaustive search for which diseases can be treated by what compounds of the invention in order to practice the claimed invention.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by deleting the method claims.


IV.  Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626